Title: March 21st. 1761.
From: Adams, John
To: 


       Memorandum. To enquire more particularly into the Practice in Weymouth—how they estimate a Days Work for a Man, Horse, Yoke of oxen, Carts, Tools, Pickaxes, Spades, shovells &c—how much Money or what a sum they assess upon the whole Town, annually, to amend their Ways?—whether the assessment is committed to the surveyor, of all within his District, &c.
       Enquire, too, at Boston of Cunningham, how they pave and repair the Pavements of their great Streets, and Lanes and Alleys &c— whether poor People are left at their Election to work or to pay? and how they apportion their assessment? But I presume it is not according to the Polls Tax but in Proportion to the Province Tax, or Town and County. So that rich Men may contribute in Proportion to their Wealth, to repairing, as they contribute most by their Equipages &c. to the wearing and spoiling the high Ways.
       But a Tax upon the Poles, and real and Personal Estates of the Town will not bring the burthen to Equality. We will suppose that John Ruggles and Caleb Hubbard are rated equally for Heads, and real and personal Estates. Caleb Hubbard Carts down £1000 Worth of Wood and Timber to the Landing Places, and so reaps three or £400 a Year Profit by improving the Ways; and by his heavy Loads, and Wheels, he breaks and cutts and crushes the Ways to Pieces. But Mr. Ruggles on the other Hand, confines himself to his farm and Canoe He neither receives Benefit from any High ways, or does any Damage to them, further than riding to Meeting on Sundays, and Town Meetings. Now what Reason, what Propriety can there be in taxing Ruggles and Hubbard equally to the high ways. One gets his living by ruining the Ways, the other neither gets a farthing by them nor does them a farthing Damage.
       The Power of a Town. The Proviso in the 11th of George Chaptr. 4th. That this Act shall not extend to the preventing or altering the Practice in any Town of defraying the Charge of repairing or amending the High Ways by a Rate or Tax, or any other Method they have or shall agree upon. The Words “agreed upon,” in this Proviso, I presume, signify “determined by the major Part of the Voters,” for the same Words “agreed upon” are used, in several other Acts, where their meaning must be so. Thus 6th. W. & M. C. 5, the Act to enable Towns, Villages, Proprietors in common and undivided Lands to sue and be sued.
       
       
        
         
          
           Messrs.
          
          I am an old Man turned of seventy. When I was young my common amuzement was Reading. I had some Engagements in Business, and was no Enemy to innocent Pleasure. But as my Circumstances were easy, I gave a greater Indulgence to my Curiosity of conversing largely with the World than most Persons of my Age, and Rank. In this Course of Life, I soon found that human Nature, the Dignity of which I heard extolled by some, and debased by others, was far from deserving that Reverence and Admiration, which is due to great Virtue and Intelligence. I found as I thought in that day a Multitude of People, who suffered themselves to be caught by hooks and snares covered over with such Bait, as would not have imposed even on fishes and Birds: and I found as I thought a few others, the Anglers of that Day whose constant Attention and Pursuit was to allure and take that Multitude. The first Instances of this sort that fell under my observation raised my Compassion and Indignation alternately. I pittyd poor deluded simplicity on one hand, and I raged against Cruelty and Wickedness on the other, and could not but think, that to rescue the Lamb from the Jaws of the Wolf would be a noble Adventure. But on further Consideration the Design seemed impracticable. The Attempt was odious. The Knaves would arise in a Combination to ruin the Reformer and the fools would be managed in no other Way than that of their Appetites and Passions. For this Reason and to avoid the pungent Misery of a disappointed, despized Patriot, I determined to make a total alteration in the Course and Nature of my Ideas and sentiments. Whenever I heard or saw an Instance of atrocious Treachery, fraud, Hypocrisy, Injustice, or Cruelty, the common Effects of excessive Ambition, Avarice and Lust, instead of indulging the sentiments of Nature, which I found were a Resentment bordering on Rage, I resolved instantly to set up a Laugh and make my self merry: whenever I saw a simple deluded Creature brot by the Craft of others to brutal Debauchery, sickness, Cold, Hunger, Prison, Whipping Post, Pillory or Gallows, instead of indulging sympathy and feeling, I set my self to laughing. I must own I found a good deal of Difficulty to command my self at first, in this bold Attempt to alter the whole system of Morality: and in spight of my Attention, a flash of Vengeance, or a Thril of Pitty, would sometimes escape me, before I could bring my Muscles into a risible Posture.
          But by long Practice I have at last obtained a settled Habit of making my self merry at all the Wickedness and Misery of the World. And the Causes of Ridicule have been every Hour increasing and multiplying from the 25th Year of my Age, when I first attempted the alteration of my Mind, to the present Hour. And now in spight of all the Infirmities of old Age I am the most tittering, giggling Mortal you ever saw.
          But the amplest source of my merriment, thru the whole Course of my Life has been the affair of English Priviledges, British Liberty and all that.
          I have heard Men every Day for fifty Years boasting, “our Constitution is the finest under heaven. We are governed by our own Laws. No Tyrant can Lord it over us. The King is as accountable for his Conduct as the subject. No Government that ever existed, was so essentially free. Every Man is his own Monarch. His Will, or the Will of his Agent, and no other can bind him.” All these gallant, blustering speeches I have heard in Words—and I never failed to raise a Horse laugh. For observe the pleasant course of these Things. The few who have real Honour, Temperance, and Understanding, who are desirous of getting their Bread and Paying their Debts by their own Industry, apply their Attention to their own Business, and leave the Affairs of Towns and Provinces to others. But a young fellow, who happens to be by Nature or by habit indolent, and perhaps profligate, begins by laying schemes by himself or his Friends, to live and get Money without Labour or Care. His first step is to procure a Deputation from some sheriff. By the Help of Writts and Executions, and drawing Writts, or employing some Child to draw them, for a share, 1/3 or 1/4 of the fee, then serving them, and Executions, carrying Tales and Intelligence from one Party to the other, then settling Disputes, vastly compassionating the Party, by taking twice lawful fees, they wheedle themselves into some Connections with the People, and considerable sums of Money into their own Pocketts.
          They presently grow capable Men very expert at Calculations, and well acquainted with the real and personal Estates of the Town and so very fit for select Men, and after 2 or 3 Years opposition from the most virtuous and independent Part of a Town they obtain an Election. After this his Reputation increases very fast. He becomes, to those not already grappled to his Interest by fear or affection, very assiduous and obliging. And when the season of the Year approaches, a swarm of Candidates for Approbation to keep Taverns or Dram shops, surround him, for his favour. For one he will use his Utmost Interest. For another, he really thinks there is Occasion for a Public House where he lives. For a Third his Circumstances are so needy he really thinks he ought to be assisted. For a 4th. he is so unable to work, that he must be assisted, and to a fifth, He likes it very well, for he thinks, the more there are the better, the more obliging they will be and the cheaper they will sell.
          Taverns and Dram shops are therefore placed in every Corner of the Town, where poor Mankind, allured by the smell of Brandy And Rum, resort, and carouse: waste their Time, spend their Money, run in Debt to Tavern and others, grow attached to the Taverner who is attached to his Patron both by Gratitude and Expectation. The Hero of this Romance, is presently extolled as a public Blessing, as the most useful Man in Town, as a very understanding and civil Man, and is at the next May Meeting set up for a Candidate as Representative. The same Body of wealthy and virtuous Persons, who opposed the first step of his Exaltation, are still resolute to oppose the second, and for the first few Years, he fails. But, by Assiduity and Impudence, by extending and fortifying the Parts of the same system, he increases his Interest, and the virtuous few begin to dread the Consequences, they resolve not to be present and wittnesses of the Disgrace of the Town. They stay at home, and the News is brought them that the Person they despized, and &c. has obtained his Election.
          In this manner Men, who are totally ignorant of all Law human and divine, natural, civil, ecclesiastical and common, are employed to make Laws for their Country, while others, who have been led by their Education to search to the Bottom of human Nature, and to examine the Effect of all Laws upon human affairs sentence unfinished
         
        
       
      